Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-12, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US PUB: 2016/0261675) in view of Shrivastava (US PUB: 2014/0019352) and further in view of Tyler et al (US PUB: 2018/0075442).
Re claim 1. Block discloses a method for performing a peer-to-peer transaction with a graphical construct on a first mobile device comprising a processor, the method comprising: receiving, by the processor, a user input for performing the peer-to-peer transaction (see fig.20A, paras 0027); capturing, by the processor, one or more user intents of the received user input (see fig.20A, paras 0027); determining, by the processor, an expressive element in accordance with the captured one or more user intents (see fig.20A, paras 0027); generating, by the processor, the graphical construct by customizing the, the customizing comprising a visual modification of the expressive element (see fig.20A, paras 0027). Block does not explicitly disclose the customizing the expressive element comprising: identifying one or more sentiments associated with the peer-to-peer transaction and visually modifying a QR code of the expressive element in accordance with the identified one or more sentiments; performing, by the processor, the peer-to-peer transaction with a second mobile device in communication with the first mobile device by presenting the generated graphical construct, and embedding, by the processor, payment information within the graphical construct. Shrivastava discloses the customizing the expressive element comprising: identifying one or more sentiments associated with the peer-to-peer transaction (see “a virtual wallet application executing on a user device may determine whether a QR code has been captured in an image frame obtained by a camera operatively connected to the user device, and may also determine the type, contents of the QR code,” paras 0251. Also see paras 0276) and visually modifying a QR code of the expressive Shrivastava, in the system of Block to streamline the payment settlement process. Tyler discloses  performing, by the processor, the peer-to-peer transaction with a second mobile device in communication with the first mobile device by presenting the generated graphical construct (see the abstract, see fig.15 elements 1552, 1554, 1560 and 1570); and embedding, by the processor, payment information within the graphical construct (see paras 0005 and 0007). Thus it would have obvious to one of ordinary skill in the art at the effective filing date of the present application to incorporate the mobile device, as taught by Tyler, in the system of Block in order to streamline the payment settlement process.
Re claim 3. Block further discloses the method of claim 1, wherein capturing one or more user intents of the received user input is based on determining one or more life events from the received user input (see paras 0412). 
Re claim 6. Block further discloses the method of claim 1, wherein customizing the expressive element comprises determining a placement of the expressive element on a content displayed on the first mobile device (see paras 0413).
Re claim 7. Block further discloses the method of claim 1, wherein customizing the expressive element comprises performing a modification of a text represented in the expressive element (see paras 0414-0415).
Re claim 8. Block further discloses the method of claim 1, wherein customizing the expressive element comprises performing a modification of a size of one or more objects within the expressive element (see paras 0414-0415).

Re claim 10. Block further discloses the method of claim 1, wherein the processor is configured to determine the expressive element by overlaying a human-readable image onto a machine-readable QR code (see paras 0240).
Re claim 11. Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rational as in claim 1 above.
Re claim 12. Claim 12 recites similar limitations to claim 3 and thus rejected using the same art and rationale as in claim 3 above.
Re claim 14. Block does not explicitly disclose the system of claim 11, wherein customizing the expressive element comprises: identifying one or more sentiments associated with the peer-to-peer transaction; and modifying a QR code of the expressive element in accordance with the identified one or more sentiments. Shrivastava discloses customizing the expressive element comprises: identifying one or more sentiments associated with the peer-to-peer transaction (see “a virtual wallet application executing on a user device may determine whether a QR code has been captured in an image frame obtained by a camera operatively connected to the user device, and may also determine the type, contents of the QR code,” paras 0251. Also see paras 0276) and modifying a QR code of the expressive element in accordance with the identified one or more sentiments (see paras 0246, 0274). Thus it would have obvious to one of ordinary skill in the art at the effective filing date of the present application to incorporate the virtual wallet application, as taught by Shrivastava, in the system of Block to streamline the payment settlement process.

Re claim 17. Claim 17 recites similar limitations to claim 9 and thus rejected using the same art and rationale as in claim 9 above.
Re claim 18. Claim 18 recites similar limitations to claim 10 and thus rejected using the same art and rationale as in claim 10 above.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US PUB: 2016/0261675) in view of Shrivastava (US PUB: 2014/0019352) and further in view of Tyler et al (US PUB: 2018/0075442) and EGGEBRAATEN et al (EGG hereinafter, US PUB: 2013/0173256). 
Re claim 2. Block does not explicitly disclose the method, wherein capturing one or more user intents of the received user input further comprises: receiving, by a natural language processing (NLP) module coupled to the processor, text specifying predetermined evidence; extracting, by the NLP module, text in the user input, the one or more text comprising conditions, logical operators, and criteria for evidence; decomposing, by the NLP module, the text into coarse grained text fragments, including grouping text segments as coarse grained text fragments using the logical operators; analyzing, by the NLP module, each coarse grained text fragment to identify conditions within the coarse grained text fragment; evaluating, by the NLP module, each identified condition in accordance with the predetermined evidence; evaluating, by the NLP module, each coarse grained text fragment based on the identified condition evaluations and the logical operators of the coarse grained text fragment; and predicting, by the NLP module, from 
Re claim 19. Claim 19 recites similar limitations to claim 2 and thus rejected using the same art and rationale as in claim 2 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-3, 6-12, 14-15, 17-19 have been considered but are moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.